

115 HR 2642 IH: Indonesian Family Refugee Protection Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2642IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mrs. Carolyn B. Maloney of New York (for herself and Mr. Pallone) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo allow certain Indonesian citizens to file a motion to reopen their asylum claims.
	
 1.Short titleThis Act may be cited as the Indonesian Family Refugee Protection Act. 2.Motion to reopen asylum claims (a)In generalNotwithstanding subparagraphs (B) and (C) of section 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) and section 240(c)(7) of such Act (8 U.S.C. 1229a(c)(7)), and notwithstanding any other provision of law on motions to reopen removal or deportation proceedings, an alien may file one motion to reopen an asylum claim during the 2-year period beginning on the date of the enactment of this Act if the alien—
 (1)is a citizen of Indonesia; (2)entered the United States after January 1, 1997, and before November 30, 2002;
 (3)filed an application for asylum that was denied asylum based solely upon a failure to meet the 1-year application filing deadline;
 (4)is not subject to the safe third country exception under section 208(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)(A)); and
 (5)is not subject to a bar from seeking asylum under section 208(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(b)(2)).
 (b)Application from abroadThe motion to reopen referred to in subsection (a) may be filed in the United States or from outside the United States.
 (c)Return of applicants abroadAn alien who meets the requirements under subsection (a) may be admitted or otherwise authorized to enter the United States solely to prosecute a motion to reopen under this section or otherwise to pursue relief under this section. Hearings pursuant to this section may be held in the United States or abroad, with the alien appearing in person or by video phone or similar device.
 (d)DefinitionsFor purposes of this Act, the terms used in this Act shall have the same meanings given such terms in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)).
			